REINHARD, Judge.
Defendant appeals after the trial court denied its motion for leave to file an application for a trial de novo. We affirm.
This case was tried before an associate circuit judge on April 18, 1983. That same day, the judge entered judgment in favor *586of plaintiff m the amount of $2,000.00. No notification of the judgment was made to the parties. On June 8, 1983, defendant filed a motion for leave to file application for trial de novo. This motion was denied on the basis of State ex rel. Weisman v. Edwards, 645 S.W.2d 732 (Mo.App.1983).
The trial court ruled properly. Under § 512.190, RSMo.1978, a party has 10 days from the rendition of judgment by an associate circuit judge to file an application for a trial de novo. The ten day period is absolute. Defendant did not file his application for trial de novo within 10 days of the judgment and therefore did not perfect his appeal. State ex rel. Weisman v. Edwards, 645 S.W.2d at 733.
Affirmed.
KAROHL, P.J., and CRANDALL, J., concur.